[Cite as State v. Chiles, 2016-Ohio-1225.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 103179



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                     DIETRICH CHILES
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-14-586886-A

        BEFORE:           McCormack, P.J., Boyle, J., and Blackmon, J.

        RELEASED AND JOURNALIZED: March 24, 2016
ATTORNEY FOR APPELLANT

Steve W. Canfil
55 Public Square Suite 2100
Cleveland, OH 44113



ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Patrick J. Lavelle
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, P.J.:

         {¶1} Defendant-appellant, Dietrich Chiles, appeals his conviction for trafficking

following a guilty plea. For the following reasons, we affirm the judgment of the trial

court.

         {¶2} In July 2014, Chiles was charged with a codefendant in a seven-count

indictment:     trafficking in violation of R.C. 2925.03(A)(2) (Counts 1, 5); drug

possession in violation of R.C. 2925.11 (Counts 2, 4, and 6); trafficking in violation of

R.C. 2925.03(A)(1) (Count 3); and possessing criminal tools in violation of R.C.

2923.24(A) (Count 7). All of the counts contained forfeiture specifications, and Counts

1 and 2 also contained a major drug offender specification.

         {¶3} Following several changes in assigned counsel, Chiles pleaded guilty on

April 20, 2015, to an amended Count 1, trafficking in violation of R.C. 2925.03(A)(2).

As amended, the charge became a felony of the second degree, wherein the amount of

drugs (cocaine) involved exceeded 20 grams but was less than 27 grams.          The major

drug offender specifications and the remaining charges were dismissed.      The trial court

sentenced Chiles to three years imprisonment and ordered the forfeiture of all property on

Count 1.

         {¶4} Chiles now appeals, assigning two errors for our review, which we address

together:

         I.    The trial court erred in accepting appellant’s guilty plea when he
               expressed a belief that his statutory and constitutional rights to a
               speedy trial had been violated and the court did not fully inform him
               that he was waiving his right to challenge any violation of those
               rights by entering a guilty plea.

       II.  The piecemeal approach of the state of Ohio with regard to its
            responses to appellant’s requests for discovery caused appellant to be
            denied his rights to due process of law and a speedy trial.
       {¶5} Chiles argues that the court erred in accepting his guilty plea where he

expressed a belief that his speedy trial rights had been violated, and the court failed to

inform him that he was waiving his right to challenge his conviction based upon speedy

trial grounds.    He also argues that the state’s discovery responses, or lack thereof,

resulted in a denial of his due process and speedy trial rights.

       {¶6} It is well established that when a defendant pleads guilty, he or she

generally waives all appealable errors that may have occurred unless such errors are

shown to have precluded the defendant from entering a knowing and voluntary plea.

State v. Geraci, 8th Dist. Cuyahoga Nos. 101946 and 101947, 2015-Ohio-2699, ¶ 14,

citing State v. Kelley, 57 Ohio St.3d 127, 566 N.E.2d 658 (1991), paragraph two of the

syllabus.    This rule includes the waiver of a defendant’s right to challenge a conviction

on statutory speedy trial grounds.      State v. Logan, 8th Dist. Cuyahoga No. 99471,

2014-Ohio-816, ¶ 12, citing Kelley at paragraph one of the syllabus (reaffirming and

applying its prior holding in Montpelier v. Greeno, 25 Ohio St.3d 170, 495 N.E.2d 581

(1986)).     “Even assuming [the defendant] had made a demand for a speedy trial, when

he entered his plea of guilty * * *, it amounted to a withdrawal of such demand and

waived his right to insist on the constitutional provisions relating to a speedy trial.”

Partsch v. Haskins, 175 Ohio St. 139, 141, 191 N.E.2d 922 (1963). Such speedy trial
rights may be waived by defense counsel, with or without the defendant’s consent.    State

v. King, 70 Ohio St.3d 158, 160, 637 N.E.2d 903 (1994), citing State v. McBreen, 54 Ohio

St.2d 315, 376 N.E.2d 593 (1978), syllabus.

      {¶7} Likewise, a defendant’s guilty plea waives any constitutional infirmities

that occurred prior to his or her plea, including the right to discovery and any error

associated with the alleged discovery violations, unless those violations rendered the

defendant’s pleas less than knowing, intelligent, and voluntary. State v. Bari, 8th Dist.

Cuyahoga No. 90370, 2008-Ohio-3663, ¶ 55, citing State v. Buhrman, 2d Dist.

Montgomery No. 16789, 1998 Ohio App. LEXIS 2840 (June 26, 1998); State v. Spates,

64 Ohio St.3d 269, 595 N.E.2d 351 (1992).

      {¶8} We must therefore address whether Chiles’s plea was knowing, intelligent,

and voluntary. Crim.R. 11(C) governs the process by which a trial court must inform a

defendant of certain constitutional and nonconstitutional rights before accepting a felony

plea of guilty or no contest. The underlying purpose of Crim.R. 11(C) is to convey certain

information to a defendant so that he or she can make a voluntary and intelligent decision

regarding whether to plead guilty. State v. Schmick, 8th Dist. Cuyahoga No. 95210,

2011-Ohio-2263, ¶ 5.

      {¶9} To ensure that a defendant enters a plea knowingly, voluntarily, and

intelligently, a trial court must engage in an oral dialogue with the defendant in

accordance with Crim.R. 11(C)(2). State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d

450 (1996).   Crim.R. 11(C)(2) requires that a trial court determine from a colloquy with
the defendant whether the defendant understands (1) the nature of the charge and

maximum penalty, (2) the effect of the guilty plea, and upon acceptance of the plea, the

court may proceed with judgment and sentence, and (3) the constitutional rights waived

by a guilty plea.      See, e.g., State v. Hussing, 8th Dist. Cuyahoga No. 97972,

2012-Ohio-4938, ¶ 18. The constitutional rights include the rights to a jury trial, to

confront witnesses, to have compulsory process to obtain witnesses in the defendant’s

favor, and to require the state to prove the defendant’s guilt beyond a reasonable doubt at

a trial at which the defendant cannot be compelled to testify against himself or herself.

Crim.R. 11(C)(2)(c); State v. Hinton, 8th Dist. Cuyahoga No. 102710, 2015-Ohio-4907,

¶ 21.

        {¶10} Strict compliance is required if the appellant raises a violation of a

constitutional right delineated in Crim.R. 11(C)(2)(c). When the trial court fails to

explain the constitutional rights set forth in Crim.R. 11(C)(2)(c), it is presumed the plea

was entered involuntarily and unknowingly and therefore invalid.       State v. Clark, 119

Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31.

        {¶11} When the appellant raises a violation of a nonconstitutional right found in

Crim.R. 11(C)(2)(a) and (b), however, we look for substantial compliance. State v.

Joachim, 8th Dist. Cuyahoga No. 90616, 2008-Ohio-4876. “Under this standard, a slight

deviation from the text of the rule is permissible; so long as the totality of the

circumstances indicates that ‘the defendant subjectively understands the implications of
his plea and the rights he is waiving,’ the plea may be upheld.” Clark at ¶ 31, quoting

State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990).

      {¶12} When the trial court does not substantially comply with Crim.R. 11 with

regard to a nonconstitutional right, reviewing courts must determine whether the trial

court partially complied or completely failed to comply with the rule.    If the trial court

partially complied, the plea may be vacated only if the defendant demonstrates a

prejudicial effect. Clark at ¶ 32.    Prejudice in this context requires that the defendant

demonstrate that but for the error, there is a reasonable probability that he or she would

not have pleaded guilty.    State v. Simmons, 8th Dist. Cuyahoga Nos. 99513 and 100552,

2013-Ohio-5026, ¶ 5.

      {¶13} The trial court is not obligated to go beyond the requirements of Crim.R. 11

prior to accepting a guilty plea. State v. Williams, 7th Dist. Mahoning No. 11MA131,

2012-Ohio-6277, ¶ 39.      And a guilty plea is not rendered invalid because the defendant

was not informed of a right or waiver not enumerated in Crim.R. 11. State v. Railing,

8th Dist. Cuyahoga No. 67137, 1994 Ohio App. LEXIS 4703, * 2 (Oct. 20, 1994).

“Courts have repeatedly rejected claims challenging the voluntariness of a plea because

the defendant was not advised of a right or waiver not specified in Crim.R. 11.”        Id.;

State v. Mavroudis, 7th Dist. Columbiana No. 02CO44, 2003-Ohio-3289, ¶ 25.             The

right to appeal is not one of the enumerated rights.   Therefore, a defendant’s claim that

his plea was involuntary because he was not informed that a guilty plea waived his right

to challenge his conviction on statutory speedy trial grounds must fail. Railing; State v.
Jones, 10th Dist. Franklin No. 03AP-20, 2003-Ohio-4513; State v. Young, 9th Dist.

Summit No. 18031, 1997 Ohio App. LEXIS 2609 (June 18, 1997).

        {¶14} Here, the record demonstrates that the court addressed Chiles’s speedy trial

concerns prior to Chiles entering a plea.     On December 30, 2014, Chiles filed a pro se

motion to dismiss based upon speedy trial violations.             At the time, Chiles was

represented by counsel.      On January 13, 2015, the court held a pretrial conference.     At

this time, the court advised Chiles that because he was represented by counsel, it had no

obligation to address his pro se motion.1 Nevertheless, the court addressed Chiles’s

concerns, explaining his speedy trial rights and how trial time is tolled by his actions,

including the hiring and firing of three previous attorneys and defense requests for

continuances. The court then advised Chiles that his speedy trial time was 40 days, and

it assured Chiles that his trial date of February 17, 2015, would not violate his speedy trial

time.       Following additional discussion, Chiles apologized for filing the motion and

explained that he “was kind of frustrated by the system” because his case had been

continued without his presence.

        {¶15} Once again, on April 20, 2015, prior to entering his plea, Chiles expressed

concern regarding his speedy trial rights and complained that his attorney “refuses to file

the motions” regarding his speedy trial rights.       The court, once again, explained to

Chiles that because he is represented, the court may not entertain motions that are not


         When a criminal defendant is represented by counsel, a trial court may not entertain a
        1


defendant’s pro se motion. State v. Gibson, 8th Dist. Cuyahoga No. 100727, 2014-Ohio-3421.
filed by Chiles’s attorney. Regardless, the court explained that there was no violation of

his speedy trial rights.   At this time, both the state and defense counsel agreed that there

was no violation. Defense counsel advised the court that he discussed the motion with

his client and he advised against the filing of the motion, stating that “as an officer of the

court,” he “can’t file something that [he does not] agree with.”          Following further

discussion with Chiles, the court determined that the issue of speedy trial was settled and

there was no violation:

       Sir, again, those days do not count against your speedy trial time because

       you, at the request of your attorney, needed continuances to prepare for this

       case.   You are worlds away from where we were [on] January 13th.          You

       were far from reaching a resolution.       And here we are today. We’ve

       taken the time that we needed.       Your attorney and the prosecutor have

       worked this case accordingly and now we’re here.          So things got done,

       work was being done, there is no violation of your speedy trial time, sir.

       None of those days counted against your time. * * * You have 40 days that

       have been used of the 90 days within which the state can bring you to trial

       under the speedy trial statute.

       {¶16} After a brief recess, during which Chiles met with his attorney, the parties

advised the court that a plea agreement had been reached.     After the parties informed the

trial court that the parties had reached a plea agreement, the court engaged in a colloquy

with Chiles. During the colloquy, the court ensured that Chiles was not under the
influence of any drugs or medication that would impair his understanding of the

proceedings, and it inquired of Chiles’s education. When the court inquired of Chiles

whether he understood “what we’re doing here today,” Chiles responded, “A little bit,”

and the following exchange occurred:

      Court:          Are your reservations about the speedy trial issues that we
                      discussed previously? Is that what your understanding is —

      ***

      Court:          What are you having trouble understanding, sir?

      Chiles:         The whole procedure.

      Court:          You are here because your attorney has worked out a —
      Chiles:         I understand that part right there. But like, you know, it was
                      just about the 90-day speedy trial that I’m not understanding.

      Court:          Okay. Well, we went over [that] in great detail. The court
                      is not willing to reopen that discussion. As long as you
                      understand what we’re doing here with this plea and we can
                      move forward. Okay, sir?

      {¶17} Thereafter, the court advised Chiles of his constitutional rights and

explained the charge to which he was pleading guilty, along with the maximum penalty of

the charge.    The court also explained that it could immediately proceed to judgment and

sentence following his plea.   Chiles repeatedly indicated that he understood.   The court

explained the possible sentence and the fact that Chiles was not promised a particular

sentence, and Chiles stated that he understood that he was not promised anything.

Defense counsel assured the court that there were no promises made for a particular

sentence, but rather, the parties requested a sentencing range of two to four years
imprisonment. The court found that Chiles had been informed of his constitutional

rights, he understood the nature of the charges, the effect of the plea, and the maximum

penalties, and his plea was made knowingly, intelligently, and voluntarily.           Chiles

pleaded guilty to amended Count 1, and the court found Chiles guilty.

       {¶18} In accordance with the foregoing, we find the record demonstrates that

Chiles was afforded a full Crim.R. 11 hearing. During this hearing, Chiles was advised

of his rights outlined in Crim.R. 11.       He indicated on multiple occasions that he

understood those rights, the plea, and its possible consequences and that he was not

threatened or induced into entering the plea.    Therefore, based upon the record before

this court, we are unable to conclude that Chiles’s plea was not knowingly, voluntarily, or

intelligently made. Having complied with Crim.R. 11, the trial court was under no

obligation to go a step further and explain to Chiles that by pleading guilty, he waives his

right to appeal his case based upon statutory speedy trial grounds. His first assignment

of error is overruled.

       {¶19} For these same reasons, we find no merit to Chiles’s argument pertaining to

alleged discovery violations.   Chiles claims that the state failed to provide discovery in a

timely manner. He asserts that the state complied with his first counsel’s discovery

requests in July 2014 and August 2014, but it failed to comply with subsequent counsel’s

discovery requests made in October 2014 and November 2014. Chiles provides that the

state ultimately responded to his last counsel’s discovery motions on March 23, 2015. In

response, the state provides that defense did, in fact, access the discovery portal in
October 2014 and November 2014; defense counsel did not seek to compel discovery at

any time during the pendency of the case; and defense counsel did not address any

discovery concerns with the court during its pretrial on January 13, 2015.

        {¶20} By pleading guilty, Chiles has waived his right to discovery or any error

associated with alleged discovery violations, unless the alleged violation rendered his plea

less than knowing, intelligent, and voluntary. Bari, 8th Dist. Cuyahoga No. 90370,

2008-Ohio-3663, ¶ 55. As previously discussed, we have found that the trial court

complied with Crim.R. 11 and Chiles’s plea was knowingly, intelligently, and voluntarily

made.     Moreover, there is no indication from the record that any exculpatory or

mitigating evidence was actually withheld.       Therefore, we cannot say that the alleged

untimeliness of the state’s discovery responses affected Chiles’s plea. Chiles’s second

assignment of error is overruled.

        {¶21} Judgment affirmed.

         It is ordered that appellee recover of appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



________________________________________
TIM McCORMACK, PRESIDING JUDGE

MARY J. BOYLE, J., and
PATRICIA ANN BLACKMON, J., CONCUR